                    United States District Court
                     District of Massachusetts

                                   )
Dennis Sena,                       )
                                   )
          Petitioner,              )
                                   )
          v.                       )    Civil Action No.
                                   )    19-10254-NMG
Steven Kenneway,                   )
                                   )
          Respondent.              )
                                   )


                         MEMORANDUM & ORDER


GORTON, J.


     This case arises from the petition of Dennis Sena (“Sena”

or “petitioner”) for federal habeas corpus relief pursuant to 28

U.S.C. § 2254.1    Pending before the Court is the motion of Sena

for stay and abeyance and the motion of Superintendent Steven

Kenneway (“respondent” or “the Commonwealth”) to dismiss Sena’s

habeas petition.

     On February 20, 2020, Magistrate Judge Judith G. Dein

entered a Report and Recommendation (“R&R”) recommending that

the Court 1) allow petitioner’s motion for stay and abeyance



1
  In the state court record, petitioner’s name is spelled “Senna”.
This Court will, however, spell petitioner’s name as he spells his own
name in submissions to this Court: “Sena”.

                                - 1 -
with respect to ground eight alleging ineffective assistance of

appellate counsel; 2) allow respondent’s motion to dismiss as to

grounds one and three through seven, which petitioner has

voluntarily withdrawn; and 3) otherwise deny both motions. The

Commonwealth filed a limited objection to the R&R.

     The facts and procedural history are provided in detail in

the R&R with which the Court assumes familiarity.

I.   Motions to Amend the Protective Orders

     A.   Legal Standard

     When a district court refers a dispositive motion to a

magistrate judge for recommended disposition, it must

     determine de novo any part of the magistrate judge’s
     disposition that has been properly objected to.

Fed. R. Civ. P. 72(b)(3).

     In the present case that includes the recommendation to

stay this case to allow the petitioner time to exhaust his claim

of ineffective assistance of counsel (ground eight) in state

court.

     A federal court cannot consider a § 2254 habeas petition

unless each claim presented in the petition has been fully

exhausted in state court. § 2254(b)(1)-(2).   A “mixed” petition,

or one containing both exhausted and unexhausted claims, may be


                              - 2 -
stayed and held in abeyance in some “limited circumstances” to

allow a petitioner to exhaust his state remedies. Rhines v.

Weber, 544 U.S. 269, 275-79 (2005)2.     Otherwise, the petition

must be dismissed. Rose v. Lundy, 455 U.S. 509, 515, 520 (1982).

     In effect, the stay and abeyance procedure allows a

petitioner to exhaust state remedies and return to federal court

without running afoul of the statute of limitations provided in

the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Rhines, 544 U.S. at 275.     Such a procedure

“frustrates AEDPA’s twin aims of . . . finality . . . and

streamlining federal habeas proceedings” and should therefore be

granted in the limited circumstances where a petitioner can

demonstrate

     that there was ‘good cause’ for failing to exhaust the
     state remedies, the claims are potentially
     meritorious, and there is no indication that the
     petitioner engaged in intentionally dilatory tactics.




2 The Commonwealth objects to the statement in the R&R that “the
parties agree [that ground two of the petition] has been exhausted”
and seeks to preserve the issue for future argument. The Court will
nevertheless treat ground two as exhausted and Sena’s petition as
mixed for purposes of analyzing whether he has made the requisite
showing for a stay with respect to his claim of ineffective assistance
of counsel, which all parties agree has not been exhausted. See Roman
v. Ryan, No. 12-30160, 2014 WL 5112112, *2 (D. Mass. Oct. 10, 2014).

                                - 3 -
Josselyn v. Dennehy, 475 F.3d 1, 4 (1st Cir. 2007) (citing

Rhines, 544 U.S. at 278).   The “good cause” requirement may be

applied more loosely to a pro se petition. Id. at 5 n.3.

    B.    Application

    Magistrate Judge Dein recommended staying this action and

holding Sena’s petition in abeyance pending exhaustion of his

claim of ineffective assistance of appellate counsel in state

court.   The Court will reject that recommendation because it

finds that Sena has not demonstrated “good cause” for failing to

exhaust that claim.

    The United States Supreme Court in Rhines did not define

precisely what constitutes “good cause.”   Various district

courts analyzing the issue have, however, considered several

relevant factors, including 1) the nature of the claim; 2) the

petitioner’s efforts to exhaust; and 3) whether the petitioner

is proceeding pro se. See, e.g., Womack v. Saba, No. 11-cv-

40138, 2012 WL 685888, *2-3 (D. Mass. Mar. 1, 2012); Cueto v.

McNeil, No. 08-2265, 2010 U.S. Dist. LEXIS 44819 (S.D. Fla. Mar.

12, 2010).

    Magistrate Judge Dein concluded that Sena had demonstrated

“good cause” because he actively pursued counsel to file a

motion for a new trial in state court and was only able to


                               - 4 -
obtain such counsel shortly before the limitations period for

his federal habeas petition was about to expire.   Magistrate

Judge Dein underscored the difficulties of pursing a claim of

ineffective assistance of counsel pro se and concluded that Sena

should not be penalized for the delay he experienced in

diligently pursuing counsel.

    As emphasized by the Commonwealth, however, proceeding pro

se “does not excuse a petitioner from the exhaustion

requirement.” Rose, 455 U.S. at 520 (“Just as pro se petitioners

have managed to use the federal habeas machinery, so too should

they be able to master this straightforward exhaustion

requirement.”); Reyes v. Pepe, No. 10–10323–GAO, 2011 WL 740755,

at *1 (D. Mass. Feb. 24, 2011) (“[H]is pro se status at the time

of filing does not alone relieve him of habeas exhaustion

requirements.”).   Furthermore, Sena filed a habeas petition pro

se in this Court just two days after counsel was appointed to

pursue his claims in state court.   In that petition, Sena

articulated his claim of ineffective assistance of counsel which

demonstrates that he had both the opportunity and ability to

pursue state court collateral relief while awaiting the

appointment of counsel.   His failure to do so for more than six

months while he sought the appointment of counsel does not



                               - 5 -
amount to “good cause” sufficient to excuse compliance with the

exhaustion requirement.

    Although the Court is also skeptical of the merits of

Sena’s claim of ineffective assistance of appellate counsel, it

does not need to consider them because the lack of good cause

for Sena’s failure to exhaust his remedies bars this Court from

granting habeas relief.




                              - 6 -
                                ORDER

    For the forgoing reasons,

    a)   the Commonwealth’s objection to the Report and

         Recommendation (“R&R”) (Docket No. 54) that petitioner

         Dennis Sena cannot establish “good cause” for failing

         to exhaust his claims in state court is SUSTAINED and

         to that extent the R&R is REJECTED;


    b)   the R&R (Docket No. 51) is otherwise ACCEPTED and

         ADOPTED; and


    c)   the petition of Dennis Sena (Docket No. 1) for habeas

         corpus relief pursuant to 28 U.S.C. § 2254 is

         DISMISSED.




So ordered.



                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge



Dated March 24, 2020




                             - 7 -
